Citation Nr: 1445296	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-48 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for peptic ulcer disease with a hiatal hernia and gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals on appeal from a rating decision entered in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  It was most recently before the Board in January 2014, at which time it was remanded to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further review.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

While the case remained in remand status, additional VA outpatient records were made a part of the Veteran's VA electronic claims folder, a portion of which pertain to the disorder herein at issue but which were not considered by the AMC or listed as having been reviewed in the only supplemental statement of the case issued on most recent remand.  Cf. 38 C.F.R. §§ 3.103, 19.29, 19.31, 19.37, 19.38 (2013). Remand for corrective actions and specifically to ensure that all pertinent evidence is considered in an AOJ adjudication of the claim at issue, with reference thereto in a supplemental statement of the case, is required.  

Notice is taken that this is not a case governed by interim guidance relating to a change in the law effectuated by the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which is to the effect that AOJ consideration is not required for evidence submitted by the appellant or his representative where the substantive appeal is received by VA on or after February 2, 2013.  See Veterans Benefits Administration Fast Letter 14-02.  Here, the VA treatment records were compiled and added to the record by VA and the substantive appeal was received prior to February 2013.  As such, the cited Fast Letter is not for application in this instance.  

Accordingly, this case is REMANDED for the following action:

Readjudicate the matter on appeal based on all of the evidence of record and if the benefit sought by the appellant is not granted to his satisfaction, provide him with a supplemental statement of the case that includes consideration of all of the evidence of record, including all of the evidence added to the file since entry of the supplemental statement of the case in July 2014 and afford him a reasonable period for a response, before returning the case to the Board for further review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



